Third District Court of Appeal
                               State of Florida

                     Opinion filed September 21, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-175
                       Lower Tribunal No. F16-7074
                          ________________


                              Marvin Pace,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Laura Anne Stuzin, Judge.

     Marvin Pace, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and GORDO, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.